 

Exhibit 10.4

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of November 22, 2005, among ACCELLENT MERGER
SUB INC., a Maryland corporation (“Merger Sub”), a wholly owned subsidiary of
ACCELLENT ACQUISITION CORP., a Delaware corporation (“Holdings”) which shall
merge (the “Merger”) with and into ACCELLENT INC., a Maryland corporation
(“Target” and immediately upon consummation of the Merger with Target as the
surviving entity and its assumption of the obligations of Merger Sub by
operation of law, the “Borrower”), Holdings, the Borrower, each of the
subsidiaries of the Borrower listed on Annex A hereto (each such undersigned
subsidiary being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors, Holdings and the Borrower are referred to
collectively as the “Grantors”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders (“Lenders”) from time to time party to the Credit Agreement dated as of
the date hereof (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Merger Sub,
Holdings, the Subsidiary Grantors, the Lenders, the Administrative Agent, J.P.
MORGAN SECURITIES INC., as joint lead arranger and joint bookrunner (in such
capacities, the “Joint Lead Arranger” and “Joint Bookrunner”), CREDIT SUISSE, as
joint lead arranger, joint bookrunner, and syndication agent (in such
capacities, the “Joint Lead Arranger” and “Joint Bookrunner” and “Syndication
Agent”) and LEHMAN COMMERCIAL PAPER INC., as documentation agent (in such
capacity, the “Documentation Agent”).

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower;

 

WHEREAS, pursuant to the Guarantee (the “Guarantee”) dated as of the date
hereof, Holdings and each Subsidiary Grantor party thereto has unconditionally
and irrevocably guaranteed, as primary obligor and not merely as surety, to the
Administrative Agent, for the benefit of the Secured Parties the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

 

WHEREAS, each Subsidiary Grantor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

 

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Security Agreement to the Administrative Agent for the benefit of
the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Lenders and the Letter of Credit Issuers to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or affiliates of Lenders to enter into Hedge Agreements with
the Borrower, the Grantors hereby agree with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

 


1.                                       DEFINED TERMS.


 


(A)                                  UNLESS OTHERWISE DEFINED HEREIN, TERMS
DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE CREDIT AGREEMENT AND ALL TERMS DEFINED IN THE UNIFORM COMMERCIAL
CODE FROM TIME TO TIME IN EFFECT IN THE STATE OF NEW YORK (THE “NY UCC”) AND NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS SPECIFIED THEREIN.


 


(B)                                 THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Chattel Paper” shall mean all “chattel paper” as such term is defined in
Article 9 of the NY UCC.

 

“Collateral” shall have the meaning assigned to such term in Section 2.

 

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in subsection 5.1.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor (including all Copyrights) or that any Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of any Grantor under any
such agreement, including those listed on Schedule 1.

 

“copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

 

“Copyrights” means all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule 2.

 

2

--------------------------------------------------------------------------------


 

“Documents” shall mean all “documents,” as such term is defined in Article 9 of
the NY UCC.

 

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the NY UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding Equipment to the extent it is subject to a
Permitted Lien and the terms of the Indebtedness securing such Permitted Lien
prohibit assignment of, or granting of a security interest in, such Grantor’s
rights and interests therein (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law), provided, that immediately
upon the repayment of all Indebtedness secured by such Permitted Lien, such
Grantor shall be deemed to have granted a Security Interest in all the rights
and interests with respect to such Equipment.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the NY UCC and, in any event, including with respect to
any Grantor, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (c) all claims
of such Grantor for damages arising out of any breach of or default under
thereunder and (d) all rights of such Grantor to terminate, amend, supplement,
modify or exercise rights or options thereunder, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, in each case
to the extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto, would not give any other party to any such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder or is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the other parties thereto (other than to the
extent that any such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents), provided, that the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a Security Interest pursuant to this Security Agreement in any Account or any
money or other amounts due or to become due under any such contract, agreement,
instrument or indenture.

 

“Guarantors” shall mean each Grantor other than the Borrower.

 

“Grantor” shall have the meaning assigned to such term in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

“Instruments” shall mean all “instruments,” as such term is defined in Article 9
of the NY UCC.

 

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise now owned or hereafter acquired,
including (a) all information used or useful arising from the business including
all goodwill, trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas and all other proprietary information, and (b) the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in any such rights, priorities and privileges relating to
intellectual property is not prohibited by any contract, agreement or other
instrument governing such rights, priorities and privileges without the consent
of any other party thereto, would not give any other party to any such contract,
agreement or other instrument the right to terminate its obligations thereunder
or is permitted with consent if all necessary consents to such grant of a
Security Interest have been obtained from the relevant parties (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents).

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor, whether now or hereafter acquired by any
Grantor, in each case to the extent the grant by a Grantor of a Security
Interest therein pursuant to this Security Agreement in its right, title and
interest in any such Investment Property is not prohibited by any contract,
agreement, instrument or indenture governing such Investment Property without
the consent of any other party thereto, would not give any other party to any
such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder or is permitted with consent if all necessary consents to
such grant of a Security Interest have been obtained from the other parties
thereto (other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consents).

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

 

“NY UCC” has the meaning assigned to such term in Section 1(a).

 

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in the Credit Agreement (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in

 

4

--------------------------------------------------------------------------------


 

such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (y) each
payment required to be made by the Borrower under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral, and (z) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower or any other
Credit Party to any of the Secured Parties under the Credit Agreement and the
other Credit Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Credit Documents, (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each other Credit Party under or pursuant to this Security
Agreement or the other Credit Documents, (iv) the due and punctual payment and
performance of all obligations of each Credit Party under each Hedge Agreement
that (x) is in effect on the Closing Date with a counterparty that is a Lender
or an affiliate of a Lender as of the Closing Date or (y) is entered into after
the Closing Date with any counterparty that is a Lender or an affiliate of a
Lender at the time such Hedge Agreement is entered into and (v) the due and
punctual payment and performance of all obligations in respect of overdrafts and
related liabilities owed to the Administrative Agent or its affiliates arising
from or in connection with treasury, depositary or cash management services or
in connection with any automated clearinghouse transfer of funds.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including those listed on
Schedule 3.

 

“patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

“Patents” means all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule 4.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
NY UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss,

 

5

--------------------------------------------------------------------------------


 

theft, damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral, and shall include (a) all cash and
negotiable instruments received by or held on behalf of the Administrative
Agent, (b) any claim of any Grantor against any third party for (and the right
to sue and recover for and the rights to damages or profits due or accrued
arising out of or in connection with) (i) past, present or future infringement
of any Patent now or hereafter owned by any Grantor, or licensed under a Patent
License, (ii) past, present or future infringement or dilution of any Trademark
now or hereafter owned by  any Grantor or licensed under a Trademark License or
injury to the goodwill associated with or symbolized by any Trademark now or
hereafter owned by any Grantor, (iii) past, present or future breach of any
License and (iv) past, present or future infringement of any Copyright now or
hereafter owned by any Grantor or licensed under a Copyright License and (c) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Swingline Lender, (iv) the Administrative Agent, (v) the Syndication
Agent, (vi) the Documentation Agent, (vii) each counterparty to a Hedge
Agreement the obligations under which constitute Obligations, (viii) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under any Credit Document and (ix) any successors, indorsees, transferees and
assigns of each of the foregoing.

 

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor (including any Trademark) or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to use any trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including those listed on Schedule 5.

 

“trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (i) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

 

“Trademarks” means all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule 6 hereto.

 

6

--------------------------------------------------------------------------------


 


(C)                                  REFERENCES TO “LENDERS” IN THIS SECURITY
AGREEMENT SHALL BE DEEMED TO INCLUDE AFFILIATES OF LENDERS THAT MAY FROM TIME TO
TIME ENTER INTO HEDGE AGREEMENTS WITH THE BORROWER.


 


(D)                                 THE WORDS “HEREOF”, “HEREIN”, “HERETO” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS SECURITY AGREEMENT
SHALL REFER TO THIS SECURITY AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS SECURITY AGREEMENT, AND SECTION, SUBSECTION AND
SCHEDULE REFERENCES ARE TO THIS SECURITY AGREEMENT UNLESS OTHERWISE SPECIFIED. 
THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION”.


 


(E)                                  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(F)                                    WHERE THE CONTEXT REQUIRES, TERMS
RELATING TO THE COLLATERAL OR ANY PART THEREOF, WHEN USED IN RELATION TO A
GRANTOR, SHALL REFER TO SUCH GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


 


2.                                       GRANT OF SECURITY INTEREST.


 


(A)                                  EACH GRANTOR HEREBY BARGAINS, SELLS,
CONVEYS, ASSIGNS, SETS OVER, MORTGAGES, PLEDGES, HYPOTHECATES AND TRANSFERS TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AND HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
SECURITY INTEREST (THE “SECURITY INTEREST”) IN ALL OF THE FOLLOWING PROPERTY NOW
OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH GRANTOR NOW HAS OR
AT ANY TIME IN FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST (COLLECTIVELY,
THE “COLLATERAL”), AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT
AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) OF THE OBLIGATIONS:


 

(I)                                     ALL ACCOUNTS;

 

(II)                                  ALL CHATTEL PAPER;

 

(III)                               ALL DOCUMENTS;

 

(IV)                              ALL EQUIPMENT;

 

(V)                                 ALL GENERAL INTANGIBLES;

 

(VI)                              ALL INSTRUMENTS;

 

(VII)                           ALL INTELLECTUAL PROPERTY;

 

(VIII)                        ALL INVENTORY;

 

(IX)                                ALL INVESTMENT PROPERTY;

 

(X)                                   ALL BOOKS AND RECORDS PERTAINING TO THE
COLLATERAL;

 

7

--------------------------------------------------------------------------------


 

(XI)                                ALL LETTERS OF CREDIT AND LETTER OF CREDIT
RIGHTS;

 

(XII)                             ALL SUPPORTING OBLIGATIONS; AND

 

(XIII)                          TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING.

 

For the avoidance of doubt, this Security Agreement shall not be deemed, or
construed or interpreted to include, a pledge of any Pledged Shares or Pledge
Debt (each as defined in the Pledge Agreement).

 


(B)                                 EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES
THE ADMINISTRATIVE AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY
RELEVANT JURISDICTION ANY INITIAL FINANCING STATEMENTS WITH RESPECT TO THE
COLLATERAL OR ANY PART THEREOF AND AMENDMENTS THERETO THAT CONTAIN THE
INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF EACH
APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING STATEMENT OR AMENDMENT,
INCLUDING WHETHER SUCH GRANTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND
ANY ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR.  SUCH FINANCING
STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED HEREIN OR
MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH
PROPERTY IN ANY OTHER MANNER SUCH AS “ALL ASSETS” OR “ALL PERSONAL PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED.”  EACH GRANTOR AGREES TO PROVIDE SUCH
INFORMATION TO THE ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party.

 

The Security Interests are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

 


3.                                       REPRESENTATIONS AND WARRANTIES.


 

Each Grantor hereby represents and warrants to the Administrative Agent and each
Secured Party that:

 


3.1.                              TITLE; NO OTHER LIENS.  EXCEPT FOR THE
SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
SECURED PARTIES PURSUANT TO THIS SECURITY AGREEMENT, THE LIENS PERMITTED BY THE
CREDIT AGREEMENT AND ANY LIENS SECURING INDEBTEDNESS WHICH IS NO LONGER
OUTSTANDING OR ANY LIENS WITH RESPECT TO COMMITMENTS TO LEND WHICH HAVE BEEN
TERMINATED, SUCH GRANTOR OWNS EACH ITEM OF THE COLLATERAL FREE AND CLEAR OF ANY
AND ALL LIENS OR CLAIMS

 

8

--------------------------------------------------------------------------------


 


OF OTHERS.  NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER PUBLIC NOTICE
WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL THAT EVIDENCES A LIEN SECURING
ANY MATERIAL INDEBTEDNESS IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT
SUCH AS HAVE BEEN FILED IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, PURSUANT TO THIS SECURITY AGREEMENT OR ARE PERMITTED BY THE
CREDIT AGREEMENT.


 


3.2.                              PERFECTED FIRST PRIORITY LIENS.  (A)  SUBJECT
TO THE LIMITATIONS SET FORTH IN CLAUSE (B) OF THIS SUBSECTION 3.2, THE SECURITY
INTERESTS GRANTED PURSUANT TO THIS SECURITY AGREEMENT (I) WILL CONSTITUTE VALID
PERFECTED SECURITY INTERESTS IN THE COLLATERAL (AS TO WHICH PERFECTION MAY BE
OBTAINED BY THE FILINGS OR OTHER ACTIONS DESCRIBED IN CLAUSES (A) OR (B) OR
(C) BELOW) IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, AS COLLATERAL SECURITY FOR THE OBLIGATIONS, UPON (A) THE FILING OF ALL
FINANCING STATEMENTS NAMING EACH GRANTOR AS “DEBTOR” AND THE ADMINISTRATIVE
AGENT AS “SECURED PARTY” AND DESCRIBING THE COLLATERAL IN THE APPLICABLE FILING
OFFICES, (B) DELIVERY OF ALL INSTRUMENTS, CHATTEL PAPER AND CERTIFICATED
SECURITIES, AND (C) COMPLETION OF THE FILING, REGISTRATION AND RECORDING OF A
FULLY EXECUTED AGREEMENT IN THE FORM HEREOF (OR A SUPPLEMENT HERETO) AND
CONTAINING A DESCRIPTION OF ALL COLLATERAL CONSTITUTING INTELLECTUAL PROPERTY IN
THE UNITED STATED PATENT AND TRADEMARK OFFICE WITHIN THE THREE-MONTH PERIOD
(COMMENCING AS OF THE DATE HEREOF) OR, IN THE CASE OF COLLATERAL CONSTITUTING
INTELLECTUAL PROPERTY ACQUIRED AFTER THE DATE HEREOF, THEREAFTER PURSUANT TO 35
USC § 261 AND 15 USC § 1060 AND THE REGULATIONS THEREUNDER WITH RESPECT TO
UNITED STATES PATENTS AND UNITED STATES REGISTERED TRADEMARKS AND IN THE UNITED
STATES COPYRIGHT OFFICE WITHIN THE ONE-MONTH PERIOD (COMMENCING AS OF THE DATE
HEREOF) OR, IN THE CASE OF COLLATERAL CONSTITUTING INTELLECTUAL PROPERTY
ACQUIRED AFTER THE DATE HEREOF, THEREAFTER WITH RESPECT TO UNITED STATES
REGISTERED COPYRIGHTS PURSUANT TO 17 USC § 205 AND THE REGULATIONS THEREUNDER
AND OTHERWISE AS MAY BE REQUIRED PURSUANT TO THE LAWS OF ANY OTHER NECESSARY
JURISDICTION TO THE EXTENT THAT A SECURITY INTEREST MAY BE PERFECTED BY SUCH
FILINGS, REGISTRATIONS AND RECORDINGS, AND (II) ARE PRIOR TO ALL OTHER LIENS ON
THE COLLATERAL OTHER THAN LIENS PERMITTED PURSUANT TO SECTION 10.2 OF THE CREDIT
AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, NO GRANTOR SHALL BE REQUIRED TO PERFECT THE SECURITY INTERESTS GRANTED
BY THIS SECURITY AGREEMENT (INCLUDING SECURITY INTERESTS IN CASH, CASH ACCOUNTS
AND INVESTMENT PROPERTY) BY ANY MEANS OTHER THAN BY (I) FILINGS PURSUANT TO THE
UNIFORM COMMERCIAL CODES OF THE RELEVANT STATE(S), (II) FILINGS APPROVED BY
UNITED STATES GOVERNMENT OFFICES WITH RESPECT TO INTELLECTUAL PROPERTY OR
(III) IN THE CASE OF COLLATERAL THAT CONSTITUTES TANGIBLE CHATTEL PAPER,
INSTRUMENTS OR NEGOTIABLE DOCUMENTS IN EXCESS OF $1,000,000 OR ANY CERTIFICATED
SECURITIES, POSSESSION BY THE ADMINISTRATIVE AGENT IN THE UNITED STATES.  NO
GRANTOR SHALL BE REQUIRED TO COMPLETE ANY FILINGS OR OTHER ACTION WITH RESPECT
TO THE PERFECTION OF SECURITY INTERESTS IN ANY JURISDICTION OUTSIDE THE UNITED
STATES.


 


(C)                                  IT IS UNDERSTOOD AND AGREED THAT THE
SECURITY INTERESTS IN CASH AND PERMITTED INVESTMENTS CREATED HEREUNDER SHALL NOT
PREVENT THE GRANTORS FROM USING SUCH ASSETS IN THE ORDINARY COURSE OF THEIR
RESPECTIVE BUSINESSES.


 


4.                                       COVENANTS.


 

Each Grantor hereby covenants and agrees with the Administrative Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations under

 

9

--------------------------------------------------------------------------------


 

the Credit Documents are paid in full, the Commitments are terminated and no
Letter of Credit remains outstanding:

 


4.1.                              MAINTENANCE OF PERFECTED SECURITY INTEREST;
FURTHER DOCUMENTATION.(A)  SUCH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST
CREATED BY THIS SECURITY AGREEMENT AS A PERFECTED SECURITY INTEREST HAVING AT
LEAST THE PRIORITY DESCRIBED IN SUBSECTION 3.1 AND SHALL DEFEND SUCH SECURITY
INTEREST AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, IN EACH CASE
SUBJECT TO SUBSECTION 3.1(B).


 


(B)                                 SUCH GRANTOR WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS FROM TIME TO TIME STATEMENTS AND SCHEDULES
FURTHER IDENTIFYING AND DESCRIBING THE ASSETS AND PROPERTY OF SUCH GRANTOR AND
SUCH OTHER REPORTS IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.  IN ADDITION, WITHIN 30 DAYS AFTER THE END OF EACH CALENDAR
QUARTER, SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT (I) COPIES OF ALL
SUCH CERTIFICATES OF TITLE ISSUED DURING SUCH CALENDAR QUARTER WITH THE NOTATION
THEREON OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST CREATED HEREUNDER IN THE
ITEMS OF EQUIPMENT COVERED HEREBY AND (II) A WRITTEN SUPPLEMENT HERETO
SUBSTANTIALLY IN THE FORM OF ANNEX 2 HERETO WITH RESPECT TO ANY ADDITIONAL
COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, PATENT LICENSES, TRADEMARKS AND
TRADEMARK LICENSES ACQUIRED BY SUCH GRANTOR AFTER THE DATE HEREOF, ALL IN
REASONABLE DETAIL.


 


(C)                                  SUBJECT TO CLAUSE (D) BELOW AND
SUBSECTION 3.2(B), EACH GRANTOR AGREES THAT AT ANY TIME AND FROM TIME TO TIME,
AT THE EXPENSE OF SUCH GRANTOR, IT WILL EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE
FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), WHICH MAY BE REQUIRED
UNDER ANY APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY REASONABLY REQUEST, IN ORDER (X) TO GRANT, PRESERVE, PROTECT AND
PERFECT THE VALIDITY AND PRIORITY OF THE SECURITY INTERESTS CREATED OR INTENDED
TO BE CREATED HEREBY OR (Y) TO ENABLE THE ADMINISTRATIVE AGENT TO EXERCISE AND
ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL,
INCLUDING THE FILING OF ANY FINANCING OR CONTINUATION STATEMENTS UNDER THE
UNIFORM COMMERCIAL CODE IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE
SECURITY INTERESTS CREATED HEREBY, ALL AT THE EXPENSE OF SUCH GRANTOR.


 


(D)                                 NOTWITHSTANDING ANYTHING IN THIS
SUBSECTION 4.1 TO THE CONTRARY, (I) WITH RESPECT TO ANY ASSETS ACQUIRED BY SUCH
GRANTOR AFTER THE DATE HEREOF THAT ARE REQUIRED BY THE CREDIT AGREEMENT TO BE
SUBJECT TO THE LIEN CREATED HEREBY OR (II) WITH RESPECT TO ANY PERSON THAT,
SUBSEQUENT TO THE DATE HEREOF, BECOMES A SUBSIDIARY OF THE BORROWER THAT IS
REQUIRED BY THE CREDIT AGREEMENT TO BECOME A PARTY HERETO, THE RELEVANT GRANTOR
AFTER THE ACQUISITION OR CREATION THEREOF SHALL PROMPTLY TAKE ALL ACTIONS
REQUIRED BY THE CREDIT AGREEMENT OR THIS SUBSECTION 4.1.


 


4.2.                              CHANGES IN LOCATIONS, NAME, ETC.  EACH GRANTOR
WILL FURNISH TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE
(I) IN ITS LEGAL NAME, (II) IN ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION, (III) IN ITS IDENTITY OR TYPE OF ORGANIZATION OR CORPORATE
STRUCTURE, (IV) IN THE CASE OF ANY GRANTOR THAT IS NOT A REGISTERED
ORGANIZATION, IN ITS CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS OR
(V) IN ITS FEDERAL TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL
IDENTIFICATION NUMBER.  EACH GRANTOR AGREES PROMPTLY TO PROVIDE THE
ADMINISTRATIVE AGENT WITH CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING ANY OF
THE CHANGES DESCRIBED IN THE FIRST SENTENCE OF THIS PARAGRAPH.  EACH GRANTOR
AGREES NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED

 

10

--------------------------------------------------------------------------------


 


TO IN THE FIRST SENTENCE OF THIS PARAGRAPH UNLESS ALL FILINGS HAVE BEEN MADE
UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR
THE ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE
A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL HAVING AT
LEAST THE PRIORITY DESCRIBED IN SUBSECTION 3.2.  EACH GRANTOR ALSO AGREES
PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT IF ANY MATERIAL PORTION OF THE
COLLATERAL IS DAMAGED OR DESTROYED.


 


4.3.                              NOTICES.  EACH GRANTOR WILL ADVISE THE
ADMINISTRATIVE AGENT AND THE LENDERS PROMPTLY, IN REASONABLE DETAIL, OF ANY LIEN
OF WHICH IT HAS KNOWLEDGE (OTHER THAN THE SECURITY INTERESTS CREATED HEREBY OR
LIENS PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY OF THE COLLATERAL WHICH WOULD
ADVERSELY AFFECT, IN ANY MATERIAL RESPECT, THE ABILITY OF THE ADMINISTRATIVE
AGENT TO EXERCISE ANY OF ITS REMEDIES HEREUNDER.


 


4.4.                              SPECIAL COVENANTS WITH RESPECT TO EQUIPMENT. 
(A)  EACH GRANTOR SHALL, PROMPTLY AFTER THE ACQUISITION BY SUCH GRANTOR OF ANY
ITEM OF EQUIPMENT THAT IS COVERED BY A CERTIFICATE OF TITLE UNDER A STATUTE OF
ANY JURISDICTION UNDER THE LAW OF WHICH INDICATION OF A SECURITY INTEREST ON
SUCH CERTIFICATE IS REQUIRED AS A CONDITION OF PERFECTION THEREOF, EXECUTE AND
FILE WITH THE REGISTRAR OF MOTOR VEHICLES OR OTHER APPROPRIATE AUTHORITY IN SUCH
JURISDICTION AN APPLICATION OR OTHER DOCUMENT REQUESTING THE NOTATION OR OTHER
INDICATION OF THE SECURITY INTEREST CREATED HEREUNDER ON SUCH CERTIFICATE OF
TITLE.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT, ALL INSURANCE PAYMENTS IN RESPECT OF SUCH
EQUIPMENT SHALL BE PAID TO AND APPLIED BY ADMINISTRATIVE AGENT AS SPECIFIED IN
SUBSECTION 5.4 HEREOF.


 


(C)                                  AT THE ADMINISTRATIVE AGENT’S REQUEST AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
EACH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES OF TITLE
COVERING EACH ITEM OF EQUIPMENT THE PERFECTION OF WHICH IS GOVERNED BY THE
NOTATION ON THE CERTIFICATE OF TITLE OF THE ADMINISTRATIVE AGENT’S SECURITY
INTEREST CREATED HEREUNDER.


 


5.                                       REMEDIAL PROVISIONS.


 


5.1.                              CERTAIN MATTERS RELATING TO ACCOUNTS.  (A)  AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
AND AFTER GIVING REASONABLE NOTICE TO THE BORROWER AND ANY OTHER RELEVANT
GRANTOR, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO MAKE TEST
VERIFICATIONS OF THE ACCOUNTS IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT
REASONABLY CONSIDERS ADVISABLE, AND EACH GRANTOR SHALL FURNISH ALL SUCH
ASSISTANCE AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN CONNECTION
WITH SUCH TEST VERIFICATIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE THE ABSOLUTE
RIGHT TO SHARE ANY INFORMATION IT GAINS FROM SUCH INSPECTION OR VERIFICATION
WITH ANY SECURED PARTY.


 


(B)                                 THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES
EACH GRANTOR TO COLLECT SUCH GRANTOR’S ACCOUNTS AND THE ADMINISTRATIVE AGENT MAY
CURTAIL OR TERMINATE SAID AUTHORITY AT ANY TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT. IF REQUIRED IN WRITING BY THE
ADMINISTRATIVE AGENT AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, ANY PAYMENTS OF ACCOUNTS, WHEN COLLECTED BY ANY GRANTOR,
(I) SHALL BE

 

11

--------------------------------------------------------------------------------


 


FORTHWITH (AND, IN ANY EVENT, WITHIN TWO BUSINESS DAYS) DEPOSITED BY SUCH
GRANTOR IN THE EXACT FORM RECEIVED, DULY ENDORSED BY SUCH GRANTOR TO THE
ADMINISTRATIVE AGENT IF REQUIRED, IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE
SOLE DOMINION AND CONTROL OF AND ON TERMS AND CONDITIONS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SECURED PARTIES ONLY AS PROVIDED IN SUBSECTION 5.5, AND
(II) UNTIL SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF
SUCH GRANTOR.  EACH SUCH DEPOSIT OF PROCEEDS OF ACCOUNTS SHALL BE ACCOMPANIED BY
A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE OF THE PAYMENTS
INCLUDED IN THE DEPOSIT.


 


(C)                                  AT THE ADMINISTRATIVE AGENT’S REQUEST AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
EACH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER
DOCUMENTS EVIDENCING, AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS WHICH
GAVE RISE TO THE ACCOUNTS, INCLUDING ALL ORIGINAL ORDERS, INVOICES AND SHIPPING
RECEIPTS.


 


(D)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, A GRANTOR SHALL NOT GRANT ANY EXTENSION OF
THE TIME OF PAYMENT OF ANY OF THE ACCOUNTS, COMPROMISE, COMPOUND OR SETTLE THE
SAME FOR LESS THAN THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY
PERSON LIABLE FOR THE PAYMENT THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT
WHATSOEVER THEREON IF THE ADMINISTRATIVE AGENT SHALL HAVE INSTRUCTED THE
GRANTORS NOT TO GRANT OR MAKE ANY SUCH EXTENSION, CREDIT, DISCOUNT, COMPROMISE,
OR SETTLEMENT UNDER ANY CIRCUMSTANCES DURING THE CONTINUANCE OF SUCH EVENT OF
DEFAULT.


 


5.2.                              COMMUNICATIONS WITH OBLIGORS; GRANTORS REMAIN
LIABLE.  (A)  THE ADMINISTRATIVE AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS
MAY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AFTER GIVING REASONABLE NOTICE TO THE RELEVANT GRANTOR OF ITS INTENT TO
DO SO, COMMUNICATE WITH OBLIGORS UNDER THE ACCOUNTS TO VERIFY WITH THEM TO THE
ADMINISTRATIVE AGENT’S SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY
ACCOUNTS.  THE ADMINISTRATIVE AGENT SHALL HAVE THE ABSOLUTE RIGHT TO SHARE ANY
INFORMATION IT GAINS FROM SUCH INSPECTION OR VERIFICATION WITH ANY SECURED
PARTY.


 


(B)                                 UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL NOTIFY OBLIGORS ON THE ACCOUNTS THAT
THE ACCOUNTS HAVE BEEN ASSIGNED TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES AND THAT PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY
TO THE ADMINISTRATIVE AGENT.


 


(C)                                  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, EACH GRANTOR SHALL REMAIN LIABLE UNDER EACH OF THE ACCOUNTS TO
OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND
PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT
GIVING RISE THERETO.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY SECURED PARTY
SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY ACCOUNT (OR ANY AGREEMENT
GIVING RISE THERETO) BY REASON OF OR ARISING OUT OF THIS SECURITY AGREEMENT OR
THE RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY OF ANY PAYMENT
RELATING THERETO, NOR SHALL THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY BE
OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF ANY GRANTOR UNDER
OR PURSUANT TO ANY ACCOUNT (OR ANY AGREEMENT GIVING RISE THERETO), TO MAKE ANY
PAYMENT, TO MAKE ANY INQUIRY

 

12

--------------------------------------------------------------------------------


 


AS TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE
SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY
CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT
OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED
AT ANY TIME OR TIMES.


 


5.3.                              PROCEEDS TO BE TURNED OVER TO ADMINISTRATIVE
AGENT.  IN ADDITION TO THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES SPECIFIED IN SUBSECTION 5.1 WITH RESPECT TO PAYMENTS OF ACCOUNTS, IF AN
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE ADMINISTRATIVE AGENT SO
REQUIRES BY NOTICE IN WRITING TO THE RELEVANT GRANTOR (IT BEING UNDERSTOOD THAT
THE EXERCISE OF REMEDIES BY THE SECURED PARTIES IN CONNECTION WITH AN EVENT OF
DEFAULT UNDER SECTION 11.5 OF THE CREDIT AGREEMENT SHALL BE DEEMED TO CONSTITUTE
A REQUEST BY THE ADMINISTRATIVE AGENT FOR THE PURPOSES OF THIS SENTENCE AND IN
SUCH CIRCUMSTANCES, NO SUCH WRITTEN NOTICE SHALL BE REQUIRED), ALL PROCEEDS
RECEIVED BY ANY GRANTOR CONSISTING OF CASH, CHECKS AND OTHER NEAR-CASH ITEMS
SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR, AND SHALL,
FORTHWITH UPON RECEIPT BY SUCH GRANTOR, BE TURNED OVER TO THE ADMINISTRATIVE
AGENT IN THE EXACT FORM RECEIVED BY SUCH GRANTOR (DULY ENDORSED BY SUCH GRANTOR
TO THE ADMINISTRATIVE AGENT, IF REQUIRED).  ALL PROCEEDS RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN A
COLLATERAL ACCOUNT MAINTAINED UNDER ITS SOLE DOMINION AND CONTROL AND ON TERMS
AND CONDITIONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  ALL
PROCEEDS WHILE HELD BY THE ADMINISTRATIVE AGENT IN A COLLATERAL ACCOUNT (OR BY
SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES)
SHALL CONTINUE TO BE HELD AS COLLATERAL SECURITY FOR ALL THE OBLIGATIONS AND
SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED IN
SUBSECTION 5.4.


 


5.4.                              APPLICATION OF PROCEEDS.  THE ADMINISTRATIVE
AGENT SHALL APPLY THE PROCEEDS OF ANY COLLECTION OR SALE OF THE COLLATERAL AS
WELL AS ANY COLLATERAL CONSISTING OF CASH, AT ANY TIME AFTER RECEIPT AS FOLLOWS:


 

(I)                                     FIRST, TO THE PAYMENT OF ALL REASONABLE
AND DOCUMENTED COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SUCH COLLECTION OR SALE OR OTHERWISE IN CONNECTION WITH THIS
SECURITY AGREEMENT, THE OTHER CREDIT DOCUMENTS OR ANY OF THE OBLIGATIONS,
INCLUDING ALL COURT COSTS AND THE REASONABLE FEES AND EXPENSES OF ITS AGENTS AND
LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE ADMINISTRATIVE AGENT
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT ON BEHALF OF ANY GRANTOR AND ANY
OTHER REASONABLE AND DOCUMENTED COSTS OR EXPENSES INCURRED IN CONNECTION WITH
THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT;

 

(II)                                  SECOND, TO THE SECURED PARTIES, AN AMOUNT
EQUAL TO ALL OBLIGATIONS OWING TO THEM ON THE DATE OF ANY DISTRIBUTION, AND, IF
SUCH MONEYS SHALL BE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL, THEN RATABLY
(WITHOUT PRIORITY OF ANY ONE OVER ANY OTHER) TO SUCH SECURED PARTIES IN
PROPORTION TO THE UNPAID AMOUNTS THEREOF; AND

 

(III)                               THIRD, ANY SURPLUS THEN REMAINING SHALL BE
PAID TO THE GRANTORS OR THEIR SUCCESSORS OR ASSIGNS OR TO WHOMSOEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT OF COMPETENT JURISDICTION
MAY DIRECT.

 

13

--------------------------------------------------------------------------------


 

Upon any sale of the Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 


5.5.                              CODE AND OTHER REMEDIES.  IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, THE ADMINISTRATIVE AGENT MAY EXERCISE IN
RESPECT OF THE COLLATERAL, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED
FOR HEREIN OR OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES OF A
SECURED PARTY UPON DEFAULT UNDER THE NY UCC OR ANY OTHER APPLICABLE LAW AND ALSO
MAY WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE COLLATERAL OR ANY PART
THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY EXCHANGE
BROKER’S BOARD OR AT ANY OF THE ADMINISTRATIVE AGENT’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FUTURE DELIVERY, AT SUCH PRICE OR PRICES AND UPON SUCH
OTHER TERMS AS ARE COMMERCIALLY REASONABLE IRRESPECTIVE OF THE IMPACT OF ANY
SUCH SALES ON THE MARKET PRICE OF THE COLLATERAL.  THE ADMINISTRATIVE AGENT
SHALL BE AUTHORIZED AT ANY SUCH SALE (IF IT DEEMS IT ADVISABLE TO DO SO) TO
RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS OF COLLATERAL TO PERSONS WHO WILL
REPRESENT AND AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF,
AND, UPON CONSUMMATION OF ANY SUCH SALE, THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD.  EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY
SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND
EACH GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF
REDEMPTION, STAY AND/OR APPRAISAL THAT IT NOW HAS OR MAY AT ANY TIME IN THE
FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED. 
THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY SHALL HAVE THE RIGHT UPON ANY SUCH
PUBLIC SALE, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE SALE, TO
PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO SOLD, AND THE ADMINISTRATIVE
AGENT OR SUCH SECURED PARTY MAY SUBJECT PAY THE PURCHASE PRICE BY CREDITING THE
AMOUNT THEREOF AGAINST THE OBLIGATIONS.  EACH GRANTOR AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’ NOTICE TO SUCH
GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE
ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE ADMINISTRATIVE AGENT MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.  TO THE EXTENT PERMITTED BY
LAW, EACH GRANTOR HEREBY WAIVES ANY CLAIM AGAINST THE ADMINISTRATIVE AGENT
ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ANY COLLATERAL MAY HAVE
BEEN SOLD AT SUCH A PRIVATE SALE WAS LESS THAN THE PRICE THAT MIGHT HAVE BEEN
OBTAINED AT A PUBLIC SALE, EVEN IF THE ADMINISTRATIVE AGENT ACCEPTS THE FIRST
OFFER RECEIVED AND DOES NOT OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE. 
EACH GRANTOR FURTHER AGREES, AT THE ADMINISTRATIVE AGENT’S REQUEST, TO ASSEMBLE
THE COLLATERAL AND MAKE IT AVAILABLE TO THE ADMINISTRATIVE AGENT AT PLACES WHICH
THE ADMINISTRATIVE AGENT SHALL REASONABLY SELECT, WHETHER AT SUCH GRANTOR’S
PREMISES OR ELSEWHERE.  THE ADMINISTRATIVE AGENT SHALL APPLY THE NET PROCEEDS OF
ANY ACTION TAKEN BY IT PURSUANT TO THIS SUBSECTION 5.5 IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION 5.4.


 


5.6.                              DEFICIENCY.  EACH GRANTOR SHALL REMAIN LIABLE
FOR ANY DEFICIENCY IF THE PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF THE
COLLATERAL ARE INSUFFICIENT TO PAY ITS OBLIGATIONS

 

14

--------------------------------------------------------------------------------


 


AND THE FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY TO COLLECT SUCH DEFICIENCY.


 


5.7.                              AMENDMENTS, ETC. WITH RESPECT TO THE
OBLIGATIONS; WAIVER OF RIGHTS.  EACH GRANTOR SHALL REMAIN OBLIGATED HEREUNDER
NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST ANY GRANTOR AND
WITHOUT NOTICE TO OR FURTHER ASSENT BY ANY GRANTOR, (A) ANY DEMAND FOR PAYMENT
OF ANY OF THE OBLIGATIONS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY MAY BE RESCINDED BY SUCH PARTY AND ANY OF THE OBLIGATIONS CONTINUED,
(B) THE OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PARTY UPON OR FOR ANY PART
THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET
WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED,
EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR
RELEASED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, (C) THE CREDIT
AGREEMENT, THE OTHER CREDIT DOCUMENTS, THE LETTERS OF CREDIT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH AND THE HEDGE
AGREEMENTS AND ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION
THEREWITH AND ANY DOCUMENTS ENTERED INTO WITH THE ADMINISTRATIVE AGENT OR ANY OF
ITS AFFILIATES IN CONNECTION WITH TREASURY, DEPOSITARY OR CASH MANAGEMENT
SERVICES OR IN CONNECTION WITH ANY AUTOMATED CLEARINGHOUSE TRANSFER OF FUNDS MAY
BE AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS THE
ADMINISTRATIVE AGENT (OR THE REQUIRED LENDERS, AS THE CASE MAY BE, OR, IN THE
CASE OF ANY HEDGE AGREEMENT OR DOCUMENTS ENTERED INTO WITH THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH TREASURY, DEPOSITARY OR CASH
MANAGEMENT SERVICES OR IN CONNECTION WITH ANY AUTOMATED CLEARINGHOUSE TRANSFER
OF FUNDS, THE PARTY THERETO) MAY DEEM ADVISABLE FROM TIME TO TIME, AND (D) ANY
COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FOR THE PAYMENT OF THE
OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED, SURRENDERED OR RELEASED.  NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION
TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT AS
SECURITY FOR THE OBLIGATIONS OR FOR THIS SECURITY AGREEMENT OR ANY PROPERTY
SUBJECT THERETO.  WHEN MAKING ANY DEMAND HEREUNDER AGAINST ANY GRANTOR, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY, BUT SHALL BE UNDER NO
OBLIGATION TO, MAKE A SIMILAR DEMAND ON THE BORROWER OR ANY GRANTOR OR GRANTOR,
AND ANY FAILURE BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO MAKE
ANY SUCH DEMAND OR TO COLLECT ANY PAYMENTS FROM THE BORROWER OR ANY GRANTOR OR
GRANTOR OR ANY RELEASE OF THE BORROWER OR ANY GRANTOR OR GRANTOR SHALL NOT
RELIEVE ANY GRANTOR IN RESPECT OF WHICH A DEMAND OR COLLECTION IS NOT MADE OR
ANY GRANTOR NOT SO RELEASED OF ITS SEVERAL OBLIGATIONS OR LIABILITIES HEREUNDER,
AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES, EXPRESS OR IMPLIED, OR
AS A MATTER OF LAW, OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY
AGAINST ANY GRANTOR.  FOR THE PURPOSES HEREOF “DEMAND” SHALL INCLUDE THE
COMMENCEMENT AND CONTINUANCE OF ANY LEGAL PROCEEDINGS.


 


6.                                       THE ADMINISTRATIVE AGENT.


 


6.1.                              ADMINISTRATIVE AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT, ETC.  (A)  EACH GRANTOR HEREBY APPOINTS, WHICH APPOINTMENT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST, EFFECTIVE UPON AND DURING OCCURRENCE
OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT AND ANY OFFICER OR AGENT
THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND
STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR OTHERWISE, FOR THE
PURPOSE OF CARRYING OUT THE TERMS OF THIS SECURITY AGREEMENT, TO TAKE ANY AND
ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS
WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS SECURITY
AGREEMENT,

 

15

--------------------------------------------------------------------------------


 


AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR HEREBY GIVES
THE ADMINISTRATIVE AGENT THE POWER AND RIGHT, ON BEHALF OF SUCH GRANTOR, EITHER
IN THE ADMINISTRATIVE AGENT’S NAME OR IN THE NAME OF SUCH GRANTOR OR OTHERWISE,
WITHOUT ASSENT BY SUCH GRANTOR, TO DO ANY OR ALL OF THE FOLLOWING, IN EACH CASE
AFTER AND DURING THE OCCURRENCE OF AN EVENT OF DEFAULT AND AFTER WRITTEN NOTICE
BY THE ADMINISTRATIVE AGENT OF ITS INTENT TO DO SO:


 

(I)                                     TAKE POSSESSION OF AND ENDORSE AND
COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE
PAYMENT OF MONEYS DUE UNDER ANY ACCOUNT OR WITH RESPECT TO ANY OTHER COLLATERAL
AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR
EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE
PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY ACCOUNT OR WITH
RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

(II)                                  IN THE CASE OF ANY INTELLECTUAL PROPERTY,
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S AND THE SECURED PARTIES’ SECURITY INTEREST IN SUCH
INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR
RELATING THERETO OR REPRESENTED THEREBY;

 

(III)                               PAY OR DISCHARGE TAXES AND LIENS LEVIED OR
PLACED ON OR THREATENED AGAINST THE COLLATERAL;

 

(IV)                              EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED
FOR IN SUBSECTION 5.5, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL;

 

(V)                                 OBTAIN AND ADJUST INSURANCE REQUIRED TO BE
MAINTAINED BY SUCH GRANTOR OR PAID TO THE ADMINISTRATIVE AGENT PURSUANT TO
SUBSECTION 4.4;

 

(VI)                              DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER
ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE
THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT
SHALL DIRECT;

 

(VII)                           ASK OR DEMAND FOR, COLLECT AND RECEIVE PAYMENT
OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO
BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY COLLATERAL;

 

(VIII)                        SIGN AND ENDORSE ANY INVOICES, FREIGHT OR EXPRESS
BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS,
ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY
OF THE COLLATERAL;

 

(IX)                                COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL;

 

(X)                                   DEFEND ANY SUIT, ACTION OR PROCEEDING
BROUGHT AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL (WITH SUCH GRANTOR’S
CONSENT TO THE EXTENT SUCH ACTION OR ITS

 

16

--------------------------------------------------------------------------------


 

RESOLUTION COULD MATERIALLY AFFECT SUCH GRANTOR OR ANY OF ITS AFFILIATES IN ANY
MANNER OTHER THAN WITH RESPECT TO ITS CONTINUING RIGHTS IN SUCH COLLATERAL);

 

(XI)                                SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT,
ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR
RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE (WITH SUCH GRANTOR’S
CONSENT TO THE EXTENT SUCH ACTION OR ITS RESOLUTION COULD MATERIALLY AFFECT SUCH
GRANTOR OR ANY OF ITS AFFILIATES IN ANY MANNER OTHER THAN WITH RESPECT TO ITS
CONTINUING RIGHTS IN SUCH COLLATERAL);

 

(XII)                             ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK
(ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR
TRADEMARK PERTAINS), THROUGHOUT THE WORLD FOR SUCH TERM OR TERMS, ON SUCH
CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE AGENT SHALL IN ITS SOLE
DISCRETION DETERMINE; AND

 

(XIII)                          GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY
AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY
AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER
THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH
GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS THAT
THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON
THE COLLATERAL AND THE ADMINISTRATIVE AGENT’S AND THE SECURED PARTIES’ SECURITY
INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS SECURITY AGREEMENT, ALL AS
FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

 

Anything in this subsection 6.l(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this subsection 6.1(a) unless an Event of Default
shall have occurred and be continuing.

 


(B)                                 IF ANY GRANTOR FAILS TO PERFORM OR COMPLY
WITH ANY OF ITS AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS
OPTION, BUT WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE
CAUSE PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)                                  THE EXPENSES OF THE ADMINISTRATIVE AGENT
INCURRED IN CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS
SUBSECTION 6.1, TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE
HIGHEST RATE PER ANNUM AT WHICH INTEREST WOULD THEN BE PAYABLE ON ANY CATEGORY
OF PAST DUE ABR LOANS UNDER THE CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY
THE ADMINISTRATIVE AGENT TO THE DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL
BE PAYABLE BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT ON DEMAND.


 


(D)                                 EACH GRANTOR HEREBY RATIFIES ALL THAT SAID
ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS,
AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS SECURITY AGREEMENT ARE COUPLED
WITH AN INTEREST AND ARE IRREVOCABLE UNTIL THIS SECURITY AGREEMENT IS TERMINATED
AND THE SECURITY INTERESTS CREATED HEREBY ARE RELEASED.


 


6.2.                              DUTY OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND
PHYSICAL PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207
OF THE NY UCC OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS THE
ADMINISTRATIVE AGENT DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT.  THE
ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF ANY

 

17

--------------------------------------------------------------------------------


 


COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED TREATMENT
SUBSTANTIALLY EQUAL TO THAT WHICH THE ADMINISTRATIVE AGENT ACCORDS ITS OWN
PROPERTY.  NEITHER THE ADMINISTRATIVE AGENT, ANY SECURED PARTY NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE
TO DEMAND, COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN
DOING SO OR SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY
COLLATERAL UPON THE REQUEST OF ANY GRANTOR OR ANY OTHER PERSON OR TO TAKE ANY
OTHER ACTION WHATSOEVER WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF.  THE
POWERS CONFERRED ON THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES HEREUNDER
ARE SOLELY TO PROTECT THE ADMINISTRATIVE AGENT’S AND THE SECURED PARTIES’
INTERESTS IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO EXERCISE ANY SUCH POWERS.  THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR
AMOUNTS THAT THEY ACTUALLY RECEIVE AS A RESULT OF THE EXERCISE OF SUCH POWERS,
AND NEITHER THEY NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL
BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT
FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


6.3.                              AUTHORITY OF ADMINISTRATIVE AGENT.  EACH
GRANTOR ACKNOWLEDGES THAT THE RIGHTS AND RESPONSIBILITIES OF THE ADMINISTRATIVE
AGENT UNDER THIS SECURITY AGREEMENT WITH RESPECT TO ANY ACTION TAKEN BY THE
ADMINISTRATIVE AGENT OR THE EXERCISE OR NON-EXERCISE BY THE ADMINISTRATIVE AGENT
OF ANY OPTION, VOTING RIGHT, REQUEST, JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED
FOR HEREIN OR RESULTING OR ARISING OUT OF THIS SECURITY AGREEMENT SHALL, AS
BETWEEN THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES, BE GOVERNED BY THE
CREDIT AGREEMENT AND BY SUCH OTHER AGREEMENTS WITH RESPECT THERETO AS MAY EXIST
FROM TIME TO TIME AMONG THEM, BUT, AS BETWEEN THE ADMINISTRATIVE AGENT AND THE
GRANTORS, THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVELY PRESUMED TO BE ACTING
AS AGENT FOR THE SECURED PARTIES WITH FULL AND VALID AUTHORITY SO TO ACT OR
REFRAIN FROM ACTING, AND NO GRANTOR SHALL BE UNDER ANY OBLIGATION, OR
ENTITLEMENT, TO MAKE ANY INQUIRY RESPECTING SUCH AUTHORITY.


 


6.4.                              SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE
ADMINISTRATIVE AGENT HEREUNDER, THE SECURITY INTEREST AND ALL OBLIGATIONS OF THE
GRANTORS HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL.


 


6.5.                              CONTINUING SECURITY INTEREST; ASSIGNMENTS
UNDER THE CREDIT AGREEMENT; RELEASE.  (A)  THIS SECURITY AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT AND BE BINDING IN ACCORDANCE WITH AND TO THE EXTENT OF
ITS TERMS UPON EACH GRANTOR AND THE SUCCESSORS AND ASSIGNS THEREOF AND SHALL
INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
AND THEIR RESPECTIVE SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS UNTIL ALL
OBLIGATIONS UNDER THE CREDIT DOCUMENTS AND THE OBLIGATIONS OF EACH GRANTOR UNDER
THIS SECURITY AGREEMENT SHALL HAVE BEEN SATISFIED BY PAYMENT IN FULL, THE
COMMITMENTS SHALL BE TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING
(OTHER THAN ANY LETTERS OF CREDIT THAT SHALL HAVE BEEN CASH COLLATERALIZED OR
OTHERWISE PROVIDED FOR IN A MANNER SATISFACTORY TO THE LETTER OF CREDIT ISSUER
IN RESPECT THEREOF), NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF
THE CREDIT AGREEMENT AND ANY HEDGE AGREEMENT THE CREDIT PARTIES MAY BE FREE FROM
ANY OBLIGATIONS.


 


(B)                                 A SUBSIDIARY GRANTOR SHALL AUTOMATICALLY BE
RELEASED FROM ITS OBLIGATIONS HEREUNDER AND THE SECURITY INTEREST IN THE
COLLATERAL OF SUCH SUBSIDIARY GRANTOR SHALL BE AUTOMATICALLY RELEASED UPON THE
CONSUMMATION OF ANY TRANSACTION PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF
WHICH SUCH SUBSIDIARY GRANTOR CEASES TO BE A DOMESTIC SUBSIDIARY OF THE
BORROWER.

 

18

--------------------------------------------------------------------------------


 


(C)                                  UPON ANY SALE OR OTHER TRANSFER BY ANY
GRANTOR OF ANY COLLATERAL THAT IS PERMITTED UNDER THE CREDIT AGREEMENT, OR UPON
THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST
GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 13.1 OF THE CREDIT
AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY
RELEASED AND SUCH COLLATERAL SOLD FREE AND CLEAR OF THE LIEN AND SECURITY
INTERESTS CREATED HEREBY.


 


(D)                                 IN CONNECTION WITH ANY TERMINATION OR
RELEASE PURSUANT TO FOREGOING PARAGRAPH (A), (B) OR (C), THE ADMINISTRATIVE
AGENT SHALL EXECUTE AND DELIVER TO ANY GRANTOR, AT SUCH GRANTOR’S EXPENSE, ALL
DOCUMENTS THAT SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO
THIS SUBSECTION 6.5 SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE
ADMINISTRATIVE AGENT.


 


6.6.                              REINSTATEMENT.  THIS SECURITY AGREEMENT SHALL
CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST
OTHERWISE BE RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF THE BORROWER OR ANY OTHER CREDIT PARTY, OR UPON OR AS A RESULT
OF THE APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR
SIMILAR OFFICER FOR, THE BORROWER OR ANY OTHER CREDIT PARTY OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN
MADE.


 


7.                                       ADMINISTRATIVE AGENT AS AGENT.


 


(A)                                  JPMORGAN CHASE BANK HAS BEEN APPOINTED TO
ACT AS ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT BY THE LENDERS AND, BY
THEIR ACCEPTANCE OF THE BENEFITS HEREOF, THE OTHER SECURED PARTIES.  THE
ADMINISTRATIVE AGENT SHALL BE OBLIGATED, AND SHALL HAVE THE RIGHT HEREUNDER, TO
MAKE DEMANDS, TO GIVE NOTICES, TO EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS, AND TO TAKE OR REFRAIN FROM TAKING ANY ACTION (INCLUDING THE RELEASE OR
SUBSTITUTION OF COLLATERAL), SOLELY IN ACCORDANCE WITH THIS SECURITY AGREEMENT
AND THE CREDIT AGREEMENT, PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL EXERCISE,
OR REFRAIN FROM EXERCISING, ANY REMEDIES PROVIDED FOR IN SECTION 5 IN ACCORDANCE
WITH THE INSTRUCTIONS OF REQUIRED LENDERS.  IN FURTHERANCE OF THE FOREGOING
PROVISIONS OF THIS SUBSECTION 7(A), EACH SECURED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, AGREES THAT IT SHALL HAVE NO RIGHT INDIVIDUALLY TO REALIZE UPON
ANY OF THE COLLATERAL HEREUNDER, IT BEING UNDERSTOOD AND AGREED BY SUCH SECURED
PARTY THAT ALL RIGHTS AND REMEDIES HEREUNDER MAY BE EXERCISED SOLELY BY THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND SECURED PARTIES IN
ACCORDANCE WITH THE TERMS OF THIS SUBSECTION 7(A).


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL AT ALL TIMES
BE THE SAME PERSON THAT IS THE ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT.
WRITTEN NOTICE OF RESIGNATION BY THE ADMINISTRATIVE AGENT PURSUANT TO
SUBSECTION 12.9 OF THE CREDIT AGREEMENT SHALL ALSO CONSTITUTE NOTICE OF
RESIGNATION AS ADMINISTRATIVE AGENT UNDER THIS SECURITY AGREEMENT; REMOVAL OF
THE ADMINISTRATIVE AGENT SHALL ALSO CONSTITUTE REMOVAL AS ADMINISTRATIVE AGENT
UNDER THIS SECURITY AGREEMENT; AND APPOINTMENT OF A SUCCESSOR ADMINISTRATIVE
AGENT PURSUANT TO SUBSECTION 12.9 OF THE CREDIT AGREEMENT SHALL ALSO CONSTITUTE
APPOINTMENT OF A SUCCESSOR ADMINISTRATIVE AGENT UNDER THIS SECURITY AGREEMENT. 
UPON THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT UNDER
SUBSECTION 12.9 OF THE CREDIT AGREEMENT BY A SUCCESSOR ADMINISTRATIVE AGENT,
THAT SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED
WITH ALL THE RIGHTS, POWERS,

 

19

--------------------------------------------------------------------------------


 


PRIVILEGES AND DUTIES OF THE RETIRING OR REMOVED ADMINISTRATIVE AGENT UNDER THIS
SECURITY AGREEMENT, AND THE RETIRING OR REMOVED ADMINISTRATIVE AGENT UNDER THIS
SECURITY AGREEMENT SHALL PROMPTLY (I) TRANSFER TO SUCH SUCCESSOR ADMINISTRATIVE
AGENT ALL SUMS, SECURITIES AND OTHER ITEMS OF COLLATERAL HELD HEREUNDER,
TOGETHER WITH ALL RECORDS AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE PERFORMANCE OF THE DUTIES OF THE SUCCESSOR ADMINISTRATIVE
AGENT UNDER THIS SECURITY AGREEMENT, AND (II) EXECUTE AND DELIVER TO SUCH
SUCCESSOR ADMINISTRATIVE AGENT OR OTHERWISE AUTHORIZE THE FILING OF SUCH
AMENDMENTS TO FINANCING STATEMENTS AND TAKE SUCH OTHER ACTIONS, AS MAY BE
NECESSARY OR APPROPRIATE IN CONNECTION WITH THE ASSIGNMENT TO SUCH SUCCESSOR
ADMINISTRATIVE AGENT OF THE SECURITY INTERESTS CREATED HEREUNDER, WHEREUPON SUCH
RETIRING OR REMOVED ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THIS SECURITY AGREEMENT.  AFTER ANY RETIRING OR REMOVED
ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS ADMINISTRATIVE AGENT,
THE PROVISIONS OF THIS SECURITY AGREEMENT SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT UNDER THIS SECURITY AGREEMENT WHILE
IT WAS ADMINISTRATIVE AGENT HEREUNDER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE ANY DUTY WHATSOEVER WITH RESPECT TO ANY SECURED PARTY THAT IS A
COUNTERPARTY TO A HEDGE AGREEMENT THE OBLIGATIONS UNDER WHICH CONSTITUTE
OBLIGATIONS, UNTIL IT SHALL HAVE RECEIVED WRITTEN NOTICE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT FROM A GRANTOR OR ANY SUCH SECURED
PARTY AS TO THE EXISTENCE AND TERMS OF THE APPLICABLE HEDGE AGREEMENT.


 


8.                                       MISCELLANEOUS.


 


8.1.                              AMENDMENTS IN WRITING.  NONE OF THE TERMS OR
PROVISIONS OF THIS SECURITY AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY THE AFFECTED
GRANTOR AND THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 13.1 OF THE
CREDIT AGREEMENT.


 


8.2.                              NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS
PURSUANT HERETO SHALL BE MADE IN ACCORDANCE WITH SECTION 13.2 OF THE CREDIT
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO ANY SUBSIDIARY GRANTOR
SHALL BE GIVEN TO IT IN CARE OF THE BORROWER AT THE BORROWER’S ADDRESS SET FORTH
IN SECTION 13.2 OF THE CREDIT AGREEMENT.


 


8.3.                              NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE
REMEDIES.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY SECURED PARTY SHALL BY ANY
ACT (EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO SUBSECTION 8.1 HEREOF), DELAY,
INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY
HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT OR EVENT OF DEFAULT OR IN ANY
BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO EXERCISE, NOR
ANY DELAY IN EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A WAIVER BY THE ADMINISTRATIVE AGENT OR
ANY OTHER SECURED PARTY OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION
SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY THAT THE ADMINISTRATIVE
AGENT OR SUCH OTHER SECURED PARTY WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION. 
THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE, MAY
BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY OTHER RIGHTS OR
REMEDIES PROVIDED BY LAW.

 

20

--------------------------------------------------------------------------------


 


8.4.                              ENFORCEMENT EXPENSES; INDEMNIFICATION.  (A) 
EACH GRANTOR AGREES TO PAY ANY AND ALL EXPENSES (INCLUDING ALL REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL) THAT MAY BE PAID OR INCURRED BY ANY SECURED PARTY
IN ENFORCING, OR OBTAINING ADVICE OF COUNSEL IN RESPECT OF, ANY RIGHTS WITH
RESPECT TO, OR COLLECTING, ANY OR ALL OF THE OBLIGATIONS AND/OR ENFORCING ANY
RIGHTS WITH RESPECT TO, OR COLLECTING AGAINST, SUCH GRANTOR UNDER THIS SECURITY
AGREEMENT.


 


(B)                                 EACH GRANTOR AGREES TO PAY, AND TO SAVE THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL
LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL
STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS SECURITY AGREEMENT.


 


(C)                                  EACH GRANTOR AGREES TO PAY, AND TO SAVE THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
SECURITY AGREEMENT TO THE EXTENT EITHER OF THE BORROWER WOULD BE REQUIRED TO DO
SO PURSUANT TO SUBSECTION 12.7 OF THE CREDIT AGREEMENT.


 


(D)                                 THE AGREEMENTS IN THIS SUBSECTION 8.4 SHALL
SURVIVE REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


 


8.5.                              SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF
THIS SECURITY AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NO GRANTOR MAY ASSIGN, TRANSFER OR DELEGATE ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS SECURITY AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT EXCEPT PURSUANT TO A TRANSACTION PERMITTED BY THE
CREDIT AGREEMENT.


 


8.6.                              COUNTERPARTS.  THIS SECURITY AGREEMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS SECURITY AGREEMENT ON ANY NUMBER
OF SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF THE COPIES OF THIS SECURITY
AGREEMENT SIGNED BY ALL THE PARTIES SHALL BE LODGED WITH THE ADMINISTRATIVE
AGENT AND THE BORROWER.


 


8.7.                              SEVERABILITY.  ANY PROVISION OF THIS SECURITY
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.  THE PARTIES
HERETO SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL
OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


 


8.8.                              SECTION HEADINGS.  THE SECTION HEADINGS USED
IN THIS SECURITY AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO
AFFECT THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE
INTERPRETATION HEREOF.

 

21

--------------------------------------------------------------------------------


 


8.9.                              INTEGRATION.  THIS SECURITY AGREEMENT
REPRESENTS THE AGREEMENT OF EACH OF THE GRANTORS WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR
WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY RELATIVE TO
THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN
THE OTHER CREDIT DOCUMENTS.


 


8.10.                        GOVERNING LAW.  THIS SECURITY AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


8.11.                        SUBMISSION TO JURISDICTION WAIVERS.  EACH GRANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Security Agreement and the other
Credit Documents to which it is a party, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in subsection 8.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d)                                 agrees that nothing herein shall affect the
right of the Administrative Agent or any other Secured Party to effect service
of process in any other manner permitted by law or shall limit the right of the
Administrative Agent or any Secured Party to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this subsection 8.11 any special, exemplary,
punitive or consequential damages.

 


8.12.                        ACKNOWLEDGMENTS.  EACH GRANTOR HEREBY ACKNOWLEDGES
THAT:


 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Security Agreement and the other
Credit Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Security Agreement or any of the other
Credit Documents, and the relationship between

 

22

--------------------------------------------------------------------------------


 

the Grantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders and any other Secured Party or among the
Grantors and the Lenders and any other Secured Party.

 


8.13.                        ADDITIONAL GRANTORS.  EACH SUBSIDIARY OF THE
BORROWER THAT IS REQUIRED TO BECOME A PARTY TO THIS SECURITY AGREEMENT PURSUANT
TO SECTION 9.11 OF THE CREDIT AGREEMENT SHALL BECOME A GRANTOR, WITH THE SAME
FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A GRANTOR HEREIN, FOR ALL PURPOSES OF
THIS AGREEMENT UPON EXECUTION AND DELIVERY BY SUCH SUBSIDIARY OF A SUPPLEMENT
SUBSTANTIALLY IN THE FORM OF ANNEX 1 HERETO. THE EXECUTION AND DELIVERY OF ANY
INSTRUMENT ADDING AN ADDITIONAL GRANTOR AS A PARTY TO THIS SECURITY AGREEMENT
SHALL NOT REQUIRE THE CONSENT OF ANY OTHER GRANTOR HEREUNDER.  THE RIGHTS AND
OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GRANTOR AS A PARTY TO THIS SECURITY
AGREEMENT.


 


8.14.                        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

ACCELLENT MERGER SUB INC.

 

 

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

 

Name:

James C. Momtazee

 

 

Title:

Vice President, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

ACCELLENT INC.

 

 

 

 

 

 

 

By:

/s/ Stewart A. Fisher

 

 

 

Name: Stewart A. Fisher

 

 

Title: Chief Financial Officer, Executive Vice
President, Treasurer and Secretary

 

 

 

 

ACCELLENT ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

 

Name:

James C. Momtazee

 

 

Title:

Treasurer and Assistant Secretary

 

24

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECURITY AGREEMENT
DATED AS OF NOVEMBER 22, 2005, AMONG ACCELLENT
ACQUISITION CORP., ACCELLENT MERGER SUB INC.,
ACCELLENT INC. (THE “BORROWER”), THE
SUBSIDIARIES OF THE BORROWER LISTED ON ANNEX A
HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS FROM
TIME TO TIME PARTIES TO THE CREDIT AGREEMENT
REFERRED TO THEREIN.

 

 

 

ACCELLENT CORP.

 

AMERICAN TECHNICAL MOLDING, INC.

 

BRIMFIELD ACQUISITION CORP.

 

BRIMFIELD PRECISION, LLC

 

CE HUNTSVILLE HOLDINGS CORP.

 

CYCAM, INC.

 

ELX, INC.

 

G&D, INC. d/b/a STAR GUIDE CORPORATION

 

HAYDEN PRECISION INDUSTRIES, LLC

 

KELCO ACQUISITION LLC

 

MACHINING TECHNOLOGY GROUP, LLC

 

MEDSOURCE TECHNOLOGIES, INC.

 

MEDSOURCE TECHNOLOGIES, LLC

 

MEDSOURCE TECHNOLOGIES, NEWTON INC.

 

MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.

 

MEDSOURCE TRENTON, INC.

 

MICRO-GUIDE, INC.

 

NATIONAL WIRE & STAMPING, INC.

 

NOBLE-MET, LTD.

 

PORTLYN, LLC

 

SPECTRUM MANUFACTURING, INC.

 

TENAX, LLC

 

TEXCEL, INC.

 

THERMAT ACQUISITION CORP.

 

UTI CORPORATION

 

UTI HOLDING COMPANY

 

VENUSA, LTD.

 

 

 

 

 

By:

/s/ Stewart A. Fisher

 

 

Name: Stewart A. Fisher

 

Title: Chief Financial Officer, Vice President,
Treasurer and Secretary

 

25

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECURITY AGREEMENT
DATED AS OF NOVEMBER 22, 2005, AMONG ACCELLENT
ACQUISITION CORP., ACCELLENT MERGER SUB INC.,
ACCELLENT INC. (THE “BORROWER”), THE
SUBSIDIARIES OF THE BORROWER LISTED ON ANNEX A
HERETO AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS FROM
TIME TO TIME PARTIES TO THE CREDIT AGREEMENT
REFERRED TO THEREIN.

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

/s/ Bruce Borden

 

 

Name:  Bruce Borden

 

Title:  Vice President

 

26

--------------------------------------------------------------------------------


 

ANNEX A TO THE
SECURITY AGREEMENT

 

SUBSIDIARY GRANTORS

 

Subsidiary Grantors

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1 TO THE
SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO THE
SECURITY AGREEMENT

 

COPYRIGHTS

 

Registered Owner/Grantor

 

Title

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO THE
SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO THE
SECURITY AGREEMENT

 

PATENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO THE
SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO THE
SECURITY AGREEMENT

 

TRADEMARKS

 

Domestic Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ], to the Security Agreement dated
as of November 22, 2005, among ACCELLENT MERGER SUB INC., a Maryland corporation
(“Merger Sub”), a wholly owned subsidiary of ACCELLENT ACQUISITION CORP., a
Delaware corporation (“Holdings”) which shall merge (the “Merger”) with and into
ACCELLENT INC., a Maryland corporation (“Target” and immediately upon
consummation of the Merger with Target as the surviving entity and its
assumption of the obligations of Merger Sub by operation of law, the
“Borrower”), Holdings, the Borrower, each of the subsidiaries of the Borrower
listed on Annex A thereto (each such subsidiary individually a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors,
Holdings and the Borrower are referred to collectively herein as the
“Grantors”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the lenders (the “Lenders”) from time
to time parties to the Credit Agreement referred to below.

 

A.            Reference is made to (a) the Credit Agreement dated as of
November 22, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Merger Sub, the Borrower, Holdings, the
Lenders, the Administrative Agent, J.P. Morgan Securities Inc., as joint lead
arranger and joint bookrunner (in such capacities, the “Joint Lead Arranger” and
“Joint Bookrunner”), Credit Suisse, as joint lead arranger and joint bookrunner
and syndication agent (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner” and “Syndication Agent”) and Lehman Commercial Paper Inc., as
documentation agent (in such capacity, “Documentation Agent”), and (b) the
Guarantee dated as of November 22, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”), among Holdings, the Subsidiary
Guarantors party thereto and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement.

 

C.            The Grantors have entered into the Security Agreement in order to
induce Administrative Agent, the Syndication Agent, the Lenders and the Letter
of Credit Issuers to enter into the Credit Agreement and to induce the Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Borrower under the Credit Agreement and to induce one or more Lenders or
affiliates of Lenders to enter into Hedge Agreements with the Borrower.

 

D.            Section 9.11 of the Credit Agreement and Section 8.13 of the
Security Agreement provide that each Subsidiary of the Borrower that is required
to become a party to the Security Agreement pursuant to Section 9.11 of the
Credit Agreement shall become a Grantor,

 

--------------------------------------------------------------------------------


 

with the same force and effect as if originally named as a Grantor therein, for
all purposes of the Security Agreement upon execution and delivery by such
Subsidiary of an instrument in the form of this Supplement.  Each undersigned
Subsidiary (each a “New Grantor”) is executing this Supplement in accordance
with the requirements of the Security Agreement to become a Subsidiary Grantor
under the Security Agreement in order to induce the Lenders and the Letter of
Credit Issuers to make additional Extensions of Credit and as consideration for
Extensions of Credit previously made.

 

Accordingly, the Administrative Agent and the New Grantors agree as follows:

 

SECTION 1.           In accordance with subsection 8.13 of the Security
Agreement, each New Grantor by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor and each New Grantor hereby (a) agrees to all the terms and
provisions of the Security Agreement applicable to it as a Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct on and as of the date hereof. 
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Obligations, does hereby bargain, sell, convey,
assign, set over, mortgage, pledge, hypothecate and transfer to the
Administrative Agent, for the benefit of the Secured Parties, and hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a Security
Interest in all of the Collateral of such New Grantor, in each case whether now
or hereafter existing or in which now has or hereafter acquires an interest. 
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor.  The Security Agreement is hereby incorporated herein
by reference.

 

SECTION 2.           Each New Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.           This Supplement may be executed by one or more of the
parties to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each New Grantor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such New Grantor and the Administrative Agent.

 

SECTION 4.           Each New Grantor hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
the location of any and all Collateral of such New Grantor, (b) set forth under
its signature hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
true and correct location of the chief executive office and principal place of
business and any office in which it maintains books or records relating to
Collateral owned by it, (iv) the identity or type of organization or corporate
structure of such New Grantor and (v) the Federal Taxpayer Identification Number
and organizational number of such New Grantor and (c) as of the date

 

2

--------------------------------------------------------------------------------


 

hereof (i) Schedule II hereto sets forth all of each New Grantor’s Copyright
Licenses, (ii) Schedule III hereto sets forth, in proper form for filing with
the United States Copyright Office, all of each New Grantor’s Copyrights (and
all applications therefor), (iii) Schedule IV hereto sets forth all of each New
Grantor’s Patent Licenses, (iv) Schedule V hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Patents (and all applications therefor), (v) Schedule VI hereto sets
forth all of each New Grantor’s Trademark Licenses and (vi) Schedule VII hereto
sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each New Grantor’s Trademarks (and all applications
therefor).

 

SECTION 5.           Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

 

SECTION 6.         THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.           Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Security Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.           All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.2 of the Credit Agreement.  All
communications and notices hereunder to each New Grantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Credit Agreement.

 

SECTION 9.           Each New Grantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

COLLATERAL

 

Legal Name

 

Jurisdiction of
Incorporation or
Organization

 

Location of Chief
Executive Office
and Principal
Place of Business

 

Type of Organization
or Corporate Structure

 

Federal Taxpayer
Identification
Number and
Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE III
TO SUPPLEMENT NO.         TO THE
SECURITY AGREEMENT

 

COPYRIGHTS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
TO SUPPLEMENT NO.       TO THE
SECURITY AGREEMENT

 

PATENT LICENSES

 

2

--------------------------------------------------------------------------------


 

SCHEDULE V
TO SUPPLEMENT NO.       TO THE
SECURITY AGREEMENT

 

PATENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE VI
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE VII
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

TRADEMARKS

 

Domestic Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ], to the Security Agreement dated
as of November 22, 2005, among ACCELLENT MERGER SUB INC., a Maryland corporation
(“Merger Sub”), a wholly owned subsidiary of ACCELLENT ACQUISITION CORP., a
Delaware corporation (“Holdings”) which shall merge (the “Merger”) with and into
ACCELLENT INC., a Maryland corporation (“Target” and immediately upon
consummation of the Merger with Target as the surviving entity and its
assumption of the obligations of Merger Sub hereunder by operation of law, the
“Borrower”), Holdings, the Borrower, each of the subsidiaries of the Borrower
listed on Annex A thereto (each such subsidiary individually a “Subsidiary
Grantor” and, collectively, the “SubsidiaryGrantors”; the Subsidiary Grantors,
Holdings and the Borrower are referred to collectively herein as the
“Grantors”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the lenders (the “Lenders”) from time
to time parties to the Credit Agreement referred to below.

 

A.            Reference is made to (a) the Credit Agreement dated as of
November 22, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Merger Sub, the Borrower, Holdings, the
Lenders, the Administrative Agent, J.P. Morgan Securities Inc., as joint lead
arranger and joint bookrunner (in such capacities, the “Joint Lead Arranger” and
“Joint Bookrunner”), Credit Suisse, as joint lead arranger and joint bookrunner
and syndication agent (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner” and “Syndication Agent”) and Lehman Commercial Paper Inc., as
documentation agent (in such capacity, “Documentation Agent”), and (b) the
Guarantee dated as of November 22, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”), among Holdings, the Subsidiary
Guarantors party thereto and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement.

 

C.            The Grantors have entered into the Security Agreement in order to
induce Administrative Agent, the Syndication Agent, the Documentation Agent, the
Lenders and the Letter of Credit Issuers to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or affiliates of Lenders to enter into Hedge Agreements with
the Borrower.  Pursuant to Section 4.1(b) of the Security Agreement, within 30
days after the end of each calendar quarter, each Grantor has agreed to deliver
to the Administrative Agent a written supplement substantially in the form of
Annex 2 thereto with respect to any additional Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark

 

--------------------------------------------------------------------------------


 

Licenses acquired by such Grantor after the date of the Credit Agreement.  The
Grantors have identified the additional Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses acquired by such Grantors
after the date of the Credit Agreement set forth on Schedule I, II, III, IV, V
and VI hereto.  The undersigned Grantors are executing this Supplement in order
to facilitate supplemental filings to be made by the Collateral Agent with the
United States Copyright Office and the United States Patent and Trademark
Office.

 

Accordingly, the Administrative Agent and the Grantors agree as follows:

 

SECTION 1.           (a)  Schedule 1 of the Security Agreement is hereby
supplemented, as applicable, by the information set forth in the Schedule I
hereto, (b) Schedule 2 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in the Schedule II hereto,
(c) Schedule 3 of the Security Agreement  is hereby supplemented, as applicable,
by the information set forth in the Schedule III hereto, (d) Schedule 4 of the
Security Agreement is hereby supplemented, as applicable, by the information set
forth in the Schedule IV hereto, (e) Schedule 5 of the Security Agreement is
hereby supplemented, as applicable, by the information set forth in the
Schedule V hereto and (f) Schedule 6 of the Security Agreement is hereby
supplemented, as applicable, by the information set forth in the Schedule VI
hereto.

 

SECTION 2.           Each Grantor hereby represents and warrants that the
information set forth on Schedules I, II, III, IV, V and VI hereto is true and
correct.

 

SECTION 3.           This Supplement may be executed by one or more of the
parties to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each Grantor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such Grantor and the Administrative Agent.

 

SECTION 4.           Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

 

SECTION 5.         THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.           Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Security Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.           All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.2 of the Credit Agreement.  All
communications and notices hereunder to each Grantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Credit Agreement.

 

SECTION 8.           Each Grantor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[GRANTOR]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE II
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

COPYRIGHTS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
TO SUPPLEMENT NO.        TO THE
SECURITY AGREEMENT

 

PATENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE V
TO SUPPLEMENT NO.      TO THE
SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE VI
TO SUPPLEMENT NO.      TO THE
SECURITY AGREEMENT

 

TRADEMARKS

 

Domestic Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------